TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00522-CR



                              James Wesley McCartney, Appellant

                                                 v.

                                  The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
                      NOS. CR-92-0532-A & CR-92-0533-A,
          THE HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                            MEMORANDUM OPINION



               James Wesley McCartney seeks to appeal the district court’s order denying his

“Motion for Leave to File a Post Conviction Application for Habeas Corpus Relief Pursuant to

Article V, Section 8 of the Texas Constitution.” We dismiss the appeal.

               The district court’s order denying his motion for leave to file a writ application did

not address the merits of McCartney’s writ application. Thus, because the district court did not

rule on the merits of his application, the order cannot be appealed. See Ex parte Villanueva,

252 S.W.3d 391, 394 (Tex. Crim. App. 2008) (“Only when a hearing is held on the merits of

an applicant’s claims and there is a ruling on the merits of the claims may a losing party appeal.”);

Ex parte Hargett, 819 S.W.2d 866, 869 (Tex. Crim. App. 1991) (habeas corpus applicant may only

appeal denial of relief on merits); see also Ex parte Gonzales, 12 S.W.3d 913, 914 (Tex.

App.—Austin 2000, pet. ref’d).
              Accordingly, we dismiss the appeal for lack of jurisdiction.



                                            __________________________________________
                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 22, 2012

Do Not Publish




                                               2